Citation Nr: 0614748	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a low back 
disability secondary to the bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the claims must be further developed before being 
decided, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran's original claims folder could not be located; a 
rebuilt folder was created during 2003.  The rebuilt claims 
folder contains his October 1965 military enlistment 
examination report, an immunization record, and a December 
1969 separation examination report.  The rebuilt claims 
folder also contains several 
e-mails concerning the search for the original claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases, as here, where records once 
in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule in 
the final decision.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The veteran contends that his bilateral pes planus (flat 
feet) is directly related to his military service and that he 
also developed a low back condition as result of his 
bilateral pes planus.  He says he was seen for foot pain 
while in Guam in 1967.

A review of the available service medical records shows that, 
in completing a medical history questionnaire during his 
December 1969 separation examination, the veteran reported 
having "foot pain"; however, objective clinical evaluation 
of his feet was unremarkable for any defect.  His 
representative has requested a VA examination to obtain a 
medical opinion indicating whether the bilateral pes planus 
is related to the veteran's service in the military, 
reiterating that he complained of foot trouble at the time of 
his discharge evaluation.  He has not been provided a VA 
examination to assist in making this important determination 
and, under the circumstances (since some of his service 
medical records are missing), an examination is needed to 
fairly decide his appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Also, on March 3, 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Court indicated that in 
cases, as here, involving claims for service connection 
(whether on a direct and/or secondary basis), proper VCAA 
notice includes advising the veteran that a disability rating 
and effective date will be assigned in the event service 
connection is granted.  The VCAA notice also must include an 
explanation of the type of evidence that is needed to 
establish a disability rating and effective date.  The 
veteran has not received this required notice.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for either of the 
claimed disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
nature and etiology of his claimed 
bilateral pes planus.  The claims file 
and a copy of this remand should be 
made available and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion as 
to whether any bilateral pes planus 
found is at least as likely as not 
related to the veteran's military 
service.  

3.  If, and only if, the above 
examination confirms a causal 
relationship between the claimed 
bilateral pes planus and service, 
schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology of any low back 
disability found.  The claims file and 
a copy of this remand should be made 
available and reviewed by the examiner.  
All indicated tests and studies should 
be accomplished.  The examiner should 
express an opinion as to whether any 
low back disability found is at least 
as likely as not proximately due to or 
the result of the veteran's bilateral 
pes planus.  See 38 C.F.R. § 3.310.  
This includes indicating whether the 
bilateral pes planus has chronically 
aggravated the low back disability and, 
if so, specify the degree of 
aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

4.  Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If they are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by him until contacted.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

